Citation Nr: 0203076	
Decision Date: 04/04/02    Archive Date: 04/11/02

DOCKET NO.  00-00 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES


1.  Entitlement to service connection for a disorder 
manifested by headaches.  

2.  Entitlement to service connection for a disorder 
manifested by memory loss due to an undiagnosed illness.  

3.  Entitlement to service connection for a disorder 
manifested by cysts of the body.  

4.  Entitlement to service connection for a disorder 
manifested by low back pain due to an undiagnosed illness.  

(The issue of entitlement to service connection for a 
disorder manifested by fatigue due to an undiagnosed illness 
will be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to May 
1991.  He also has periodic inactive and active duty for 
training from December 1984 to September 1990, and from May 
1991 to October 1992 in the Washington D.C. National Guard.  

This appeal comes to the Board of Veterans Appeals (Board) 
from a September 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Washington, 
D.C.  

The veteran had a personal hearing on his appeal before the 
undersigned Board member in Washington, D.C., in May 2001.  A 
complete transcript of that hearing is on file.  During the 
course of the hearing, the issues were clarified and limited.  
The service connection issues of headaches and cysts were 
limited to consideration on the basis of direct service 
connection only, and the issue of service connection for 
joint pain was clarified as being limited solely to low back 
pain.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for a disorder 
manifested by fatigue due to an undiagnosed illness pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.  


FINDINGS OF FACT

1.  The diagnosed entities of ganglion cysts, lipomas, and 
headaches (tension and migraine), respectively, are not shown 
to have been present during active service or to have 
developed as a result of any inservice disease or injury.  

2.  The veteran is not shown to have a chronic disability 
manifested by memory loss and low back pain, respectively.  


CONCLUSIONS OF LAW

1.  Ganglion cysts, lipomas, and headaches, respectively, 
were not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2001).  

2.  A chronic disability manifested by memory loss and low 
back pain, respectively, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1117 (West 1991); 
38 C.F.R. §§ 3.303, 3.317 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service medical records include a demobilization 
examination in April 1991 that showed no complaint, finding 
or diagnosis of any abnormality involving headaches, memory 
loss, cysts, or low back pain.  On the medical history 
portion of the examination in April 1991, the appellant 
denied having or having had frequent or severe headache, head 
injury, cyst, recurrent back pain, loss of memory or amnesia.  
The pertinent clinical evaluations were normal.  On a 
questionnaire involving his service in Southwest Asia, he 
specifically stated that he had had no disease or injury 
while he was in the Southwest Asia region and denied rash, 
skin infection, or sores.  

On a July 1994 VA examination related to the veteran's 
Persian Gulf service, it was noted that the appellant was on 
active duty in the Gulf from November 1990 to May 1991.  He 
reportedly was in Saudi Arabia serving as a motor vehicle 
operator.  He stated that he had been treated for back pain 
in the Gulf.  He reported a history of headaches, that felt 
like tension, since returning from Saudi Arabia.  No nausea 
or vomiting was reported.  There was no complaint, finding or 
diagnosis of memory loss, cysts or low back pain.  Tension 
headaches were diagnosed.  

On a VA examination in May 1995, medical history was recorded 
of episodic unilateral or bilateral headaches when the 
veteran was stationed in the Persian Gulf with continuing 
occurrence.  They reportedly presented as a cloudy sensation 
with occasional premonitory symptoms such as nausea and 
lasted from a day to a few months.  These episodes recurred 
about every two months.  He took no medication, When he had 
these headaches he reportedly was incapacitated.  During the 
headache, he tried to lie down in a quiet place and avoid 
human contact.  He reportedly had had to leave his job on 
multiple occasions when he developed headaches.  He also had 
developed episodic cysts of the wrist and left chest wall 
that reportedly were occasionally tender.  The physical 
examination revealed a small, slightly mobile, subcutaneous 
and lipomatous mass on the left anterior chest just lateral 
to the xiphoid process and two gelatinous, cystic-like 
swellings over the dorsal surfaces of the wrists described as 
cystic in nature and classically appearing to be ganglion 
cysts.  The head was normal without scalp or sinus 
tenderness.  A detailed neurologic examination, including 
cranial nerves II-XII, was entirely normal.  The diagnoses 
included migraine headaches, ganglion cysts of the wrists and 
lipoma of the chest wall.  There was no complaint, finding or 
diagnosis of low back pain or memory loss on this 
examination.  

The veteran's wife reported in August 1996 that he had 
developed cysts consisting of fat or calcium and headaches as 
the result of his active duty in the Persian Gulf.  

The veteran's niece reported in August 1996 that he had had 
headaches since he had returned from fighting the war in 
Saudi Arabia.  

A former fellow serviceman of the veteran reported in August 
1996 that the veteran had developed headaches during his 
active service in the Persian Gulf in February 1991 and had 
had cysts on his hands and all over his body.  

Another former fellow serviceman of the veteran reported in 
August 1996 that the veteran had developed headaches after 
taking pills for protection against chemical attacks while he 
was serving on active duty in the Persian Gulf and had had 
cysts all over his body.  He reportedly had been given Motrin 
for his headaches and had been told that the cysts would go 
away during his active service.  

On a VA examination in October 1997, the veteran gave a 
history of cysts of the wrists, arms, forearms and trunk.  He 
also gave a history of intermittent low back pain occurring 
during certain activities and occasionally on awakening.  
Additional history of headaches over the vertex was recorded.  
They occasionally were associated with nausea.  He described 
a "hungry headache."  His headaches reportedly could happen 
anytime, were relieved with sleep, sometimes were present 
when he awakened, and reportedly were not relieved by 
medication, including Motrin, aspirin and Tylenol.  He walked 
into the examining room with an erect posture and normal 
gait.  The physical examination revealed ganglion cysts on 
the dorsum of both hands below the wrists.  There also were 
lipomas in the neck region.  The spine showed no postural 
abnormalities or deformities.  The lumbar spine showed 
flexion to 90 degrees, extension to 30 degrees, lateral 
flexion to 30 degrees, bilaterally, and rotation to 35 
degrees, bilaterally.  On the central nervous system 
evaluation, he was alert and oriented to time, person and 
place.  Cranial nerves II-XII were intact.  The sensory 
examination was termed intact.  Coordination was normal.  X-
ray examination of the lumbar spine revealed normal height 
and equal disc spaces of the vertebral bodies.  The pedicles 
were intact.  Alignment was good.  The impression was normal 
study.  The diagnoses included ganglion cysts on the dorsum 
of both hands, lipomas and acrochordons.  

On a VA examination for mental disorders in October 1997, the 
veteran stated that he was forgetful.  He recalled a back and 
head injury during active service when he fell trying to get 
a truck out of mud.  He reportedly was examined and returned 
to his unit, where he was assigned to light duty.  Problems 
with memory were related from the "very beginning" and 
supported by examination findings of difficulties with 
concentration and memory.  He also reported that headaches 
had required him to repeatedly take off from his prior job as 
a police officer.  He had been concerned that, with carrying 
a weapon, having headaches would be dangerous.  With his 
headaches he stated that he became cranky and did not want to 
bother with anyone.  He recalled that he had had headache 
episodes in April and May 1996 when he kept missing work 
because he did not trust himself with a gun.  Sleep 
reportedly alleviated his headaches which, when unrelieved, 
caused him to collapse due to total relaxation of his limbs.  
He stated that his headaches had become more frequent, from 
monthly to far more frequently.  He described his headache as 
at the top of his head pushing down and causing gray vision, 
especially in the peripheral fields.  He reportedly would get 
a headache when his hair was cut with a feeling of painful 
pressure.  He felt that he was exposed to substances during 
active service that caused headaches.  Objectively, there 
reportedly were some indications of poor memory, although the 
examiner was not able to determine whether this was more 
recent or even if it was from before 1990.  The diagnoses 
included adjustment disorder with mixed emotional features, a 
personality disorder, and an organic brain syndrome of 
unknown etiology, but not headache.  

On a VA neurologic examination in October 1997, the veteran's 
complaints of memory problems were to be evaluated.  He also 
reported severe vertex headaches that were sometimes preceded 
by feelings of gloom or darkness and sometimes occurred 
without warning.  He stated that he had taken strong, 
narcotic-type medicine belonging to his wife that did not 
relieve the headache.  On the physical examination, recent 
and remote memory were intact.  The examiner noted no 
evidence of neurologic illness.  The examiner commented that 
headaches did not seem to be associated with visual symptoms 
or with nausea.  

During the veteran's May 2001 hearing, he testified that his 
headaches began in 1990 after a training accident that 
involved an injection of atropine.  He reportedly was 
hospitalized for two days and then began having "cloudy-
like" headaches that drained him, would come and go, and 
linger for a week or so.  After this he was sent to the Gulf 
and still had headaches which persisted and became worse.  He 
testified that he thought they were tension headaches.  After 
he took some kind of anti-chemical reaction pill in the 
Persian Gulf, his headaches became more frequent, lasted 
longer and were more intense.  He recalled seeking medical 
treatment for his headaches at his own medical unit and other 
medical units.  He took the records from the other medical 
units back to his own medical unit.  His treatment consisted 
of being given Motrin and Ibuprofen.  He was placed on light 
duty and sometimes his headache was so bad that he could not 
perform any duty.  He recalled taking a demobilization 
examination on which he reported his headache complaints.  

Following service, he treated himself for headaches with 
over-the-counter medication or his wife's medication.  He 
also used some extra Motrin he had from when it was given to 
him during active service.  He then went to the VA for his 
headaches, but he did not remember when.  He stated that he 
had the same type of headache that started during active 
service.  He described his headaches as draining and feeling 
like a cloud.  He stated that it helped if he went somewhere 
alone and sat or lay down.  He testified that his headaches 
occurred twice and sometimes three times a month and lasted 
3-4 days, sometimes longer.  

He also testified that he received treatment for his back 
during active service.  He reported having had a 
"demobilizing" examination prior to separation on which he 
complained of a back injury and cysts.  He testified that 
cysts developed while he was in the Persian Gulf.  He 
recalled that he sought medical treatment but was told that 
the cysts would be cut open and drained.  Since several 
people who had had the same problem told him that infections 
developed after their cysts were cut open, he decided not to 
seek further treatment until he went to a hospital after he 
returned to the United States.  He testified that he 
mentioned the cysts on his "demobilization" examination and 
was told that they were normal and looked like calcium 
deposits.  When he was examined by VA a year or two later he 
was told again that the cysts were calcium deposits but an 
unusual number of cysts were found.  He stated that he had 
cysts on his wrists, stomach, arms, thighs, and buttocks.  He 
testified that he injured his back when a truck he was 
driving bounced on a sand dune while he was on duty in the 
Persian Gulf.  He recalled that he had to stop the truck and 
let the assistant driver take over.  When he returned to his 
unit he was seen in a medical facility and given muscle 
relaxants.  He was relieved of his duties for a while, but 
that was only the beginning of his back problem.  He 
reportedly continued to be seen for back problems.  He 
reportedly had been told by a doctor that he had back strain.  

After returning from the Persian Gulf, he testified that he 
started to forget his children's ages, would forget when he 
left a door open and would forget that he had moved, driving 
back to the home he had left, forgetting that he no longer 
lived there.  He testified that he first noticed cysts on his 
arms but they may have been on his legs as well.  He stated 
that he never took his mold (protective) shoes or pants off 
the whole time he was stationed in the Persian Gulf, except 
to wash quickly, so he did not get a good look at his leg 
areas.  The cysts reportedly never went away and continued to 
spread.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303; Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the postservice symptomatology.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495 
(1997); McCormick v. Gober, 14 Vet. App. 39 (2000).  
Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing service connection for a particular 
disability requires more than an allegation that the 
particular disability had its onset in service.  It requires 
evidence relevant to the requirements for service connection 
cited above.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
see also Murphy, 1 Vet. App. at 81.  The kind of evidence 
needed to prove a claim depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  Lay testimony is competent when 
it regards the readily observable features or symptoms of 
injury or illness.  Layno v. Brown, 6 Vet. App. at 469.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Grottveit, 5 Vet. App. at 93.  
If the appellant has such evidence, he must submit it.  

For some factual issues, competent lay evidence may be 
sufficient. However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Grottveit, 5 Vet. 
App. at 93.

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more before December 31, 
2006, following such service.  In order to prevail on his 
claim, the appellant must submit competent, credible evidence 
(1) that he or she is a Persian Gulf veteran; (2) who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).  Disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3).  

Signs and symptoms which may be manifestations of undiagnosed 
illness include signs or symptoms involving muscle pain, 
joint pain, neurologic signs or symptoms, and 
neuropsychological signs and symptoms.  38 C.F.R. 
§ 3.317(b)(1 - 7).  

While the veteran reports and has testified otherwise in 
connection with his claim, the service medical records and a 
record of a questionnaire regarding his service in Southwest 
Asia in April 1991 reflect no complaint, finding or diagnosis 
of headache, back pain, memory loss or cysts.  On his report 
of medical history in April 1991, he affirmatively denied any 
headache, head injury, cyst, back pain and/or memory loss.  
Moreover, on the Southwest Asia service questionnaire, he 
affirmatively denied having any disease or injury during the 
pertinent period of active service.  He also denied any skin 
abnormality such as rash, skin infection or sores.  No 
objective, medically indicated sign or symptom of headache, 
cyst, back pain or memory loss was shown during active 
service.  The veteran's recorded statements in 1991 combined 
with the negative findings in 1991, near the end of active 
duty, provide compelling evidence that he did not have any 
chronic disability manifested by headache, cyst, low back 
pain or memory loss during active service.  

On the VA examination in July 1994, more than 3 years 
following separation, the veteran stated for the first time 
on a medical record that he had had back pain during active 
service and headaches since active service.  Statements of 
relatives and former fellow servicemen dated beginning in 
1996 (more than 5 years following active service) support his 
assertions of inservice headaches and back pain.  
Nevertheless, such does not constitute competent evidence in 
support of his claims.  There is no medical evidence that 
either headache, diagnosed as tension headaches (1994) and 
migraine (1995), or back pain was present during active 
service, has been continuous or recurrent since active 
service and/or is the consequence of any inservice disease or 
injury.  The negative medical evidence dated in 1991 
outweighs in probative value his and/or other lay reports of 
history that either headaches or back pain was of service 
origin.  

The first medically recorded report of cysts was on the VA 
examination in 1995, about 4 years following separation from 
active service.  The only manifestations of cysts as he has 
described them are ganglion cysts of the wrists and lipomas 
of the neck region.  While his wife and designated former 
fellow service men report that he had cysts of the wrists and 
all over his body during his Persian Gulf service, relevant 
service medical records and the VA examination in 1994 
reflect no sign or symptom of such cysts.  The 
contemporaneous medical evidence showing no ganglion cysts, 
lipomas or any other cyst-like manifestations during or until 
more than 4 years following active service is of greater 
probative value and weight than the lay statements first made 
in 1996 and apparently based on memory.  The preponderance of 
the evidence, therefore, shows that the lipomas and ganglion 
cysts first shown in 1995 were not present during active 
service nor are they attributable to any inservice disease or 
injury.  Since no other cyst-like manifestation is shown to 
be present, no disability characterized by cyst-like 
formations meets the requirements of service connection in 
this case.  

While the veteran has contended and testified that he has 
memory loss traceable to an undiagnosed illness contracted 
during active service, the current medical evidence shows no 
memory dysfunction.  While the VA examination for a mental 
disorder in October 1997 reflected the examiner's general 
statement that the veteran had indications of a poor memory, 
none was specified.  On the VA neurologic examination in 
October 1997, the veteran's memory was intact for both recent 
and remote events.  In other words, there is no medical 
evidence that he had a chronic disability manifested by 
memory loss.  In the absence of any chronic disability 
manifested by memory loss, the requirements for service 
connection are not met.  

The veteran has claimed that he sustained a back injury 
during active service that resulted in some incapacity and 
chronic pain.  He states that he was medically advised that 
he has sustained a kind of back strain.  However, there is no 
such medical evidence dated during and since active service 
showing any objective sign or symptom of any low back 
abnormality or observable indication of pain or strain.  He 
is not shown to have complained of any low back problem until 
1994, more than 3 years following active service.  The 
physical and X-ray examinations of the lumbar spine have been 
completely normal.  There is no current medical indication 
that he suffers from any low back disability of any kind.  
Without the medically confirmed existence of a low back 
disability, the requirements of service connection are not 
met.  

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West Supp. 2001).  Upon careful review of 
the claims folder the Board finds that all required notice 
and development action specified in this new statute have 
been complied with during the pendency of the current appeal 
as to the issues regarding headaches, memory loss, low back 
pain and cysts.  Specifically, the Board finds that the 
statement of the case and supplemental statement of the case, 
provided to both the veteran and his representative, 
specifically satisfy the requirement at § 5103 of the new 
statute in that they clearly notify the veteran and his 
representative of the evidence necessary to substantiate his 
claim; specifically, the need for competent clinical evidence 
showing the existence of current disability of headaches, 
memory loss, low back pain and cysts and their connection to 
an incident, injury, or disease of active service.  
Additionally, the Board finds that the duties to assist 
provided under the new statute at § 5103A have also been 
fulfilled in that all evidence and records identified by the 
veteran as plausibly relevant to his pending claims have been 
collected for review and VA examinations were provided.  No 
further assistance is necessary to comply with the 
requirements of this new legislation or any other applicable 
rules or regulations regarding the development of the pending 
claim.  

Moreover, the Board finds that there is ample medical and 
other evidence of record on which to decide the claim, and 
that neither the veteran nor his representative have pointed 
to any additional records that have not been obtained and 
which would be pertinent to the present claim.  Therefore, 
the Board finds that all facts that are relevant to this 
issue have been properly developed and that no further action 
is required in order to comply with VA's duty to assist.  See 
38 U.S.C.A. §§ 5103A, 5107 (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001)(to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations do not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App 
384 (1993).

The Board has considered whether it would be appropriate to 
provide the veteran with a VA examination in order to 
determine whether he in fact has chronic disabilities 
manifested by memory loss and low back pain.  However, the 
Board is of the opinion that a VA examination is not 
warranted with respect to these claimed disorders.  Although 
the Veterans Claims Assistance Act calls for the Secretary to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim, the Act 
specifically indicates that an examination is deemed 
"necessary" only if the evidence of record (lay or medical) 
includes competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and that the disability or symptoms may be 
associated with the claimant's active military service.  In 
this case and discussed in detail above, the evidence of 
record, including all available treatment records reported by 
the veteran, are negative for the existence of any chronic 
disability manifested by memory loss or low back pain.  
Because there is no competent medical evidence that the 
veteran has a disability manifested by memory loss or low 
back pain, the Board finds that an examination in addition to 
those previously conducted and detailed above is not 
warranted.    

ORDER

Service connection for a disorder manifested by headaches is 
denied.  

Service connection for a disorder manifested by memory loss 
due to an undiagnosed illness is denied.  

Service connection for a disorder manifested by cysts of the 
body is denied.  

Service connection for a disorder manifested by low back pain 
due to an undiagnosed illness is denied. 


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


